Pannell, Judge.
1. A mother who is the sole surviving parent of a minor child whose death is caused by the negligence of another, may recover for hospital, medical and funeral expenses resulting therefrom. See Southern R. Co. v. Neeley, *270101 Ga. App. 488 (114 SE2d 283). The Act approved February 15, 1952 (Ga. L. 1952, pp. 245, 246; Code Ann. § 105-1310) providing that the personal representative of a person whose death results from negligence shall be entitled to recover for the funeral, medical and other necessary expenses resulting from the injury and death does not effect a change in the above rule. See Complete Auto Transit, Inc. v. Floyd, 214 Ga. 232 (104 SE2d 208).
Submitted September 10, 1965
Decided September 16, 1965.
Hitch, Miller, Beckmann & Simpson, Luhr G. C. Beckmann, for plaintiff in error.
Daniel H. White, contra.
2. A demurrer to a petition brought by the mother, the sole surviving parent of a child whose death is caused by the negligence of another, seeking to recover the full value of the life of the deceased child and medical, hospital and funeral expenses, which demurrer is “upon the grounds that the sole cause of action vested in this plaintiff is the full value of the life of the deceased; that the prayers for hospital, doctor bills and funeral expenses are vested by law in the representative of the estate of the deceased; that pleading the same constitutes a misjoinder of causes of action, this plaintiff not being entitled to recover for the same,” does not properly raise the question of whether the joining of a cause of action for the full value of the life of the deceased and a cause of action for hospital, medical and funeral expenses, constitutes a misjoinder of causes of action, but raises only the question of whether the plaintiff is entitled to recover for the hospital, doctor bills and funeral expenses.
3. Upon application of the above rulings, it must be held that the trial court did not err in overruling the demurrers interposed to the petition in the present case.

Judgment affirmed.


Nichols, F. J., and Eberhardt, J., concur.